Electronically Filed
                                                      Supreme Court
                                                      SCPW-11-0000934
                                                      25-JAN-2012
                                                      01:43 PM



                         NO. SCPW-11-0000934


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  STEPHEN M. SHAW, Petitioner,


                                 vs.


     INTERMEDIATE COURT OF APPEALS OF THE STATE OF HAWAI'I,

                          Respondent.



                         ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Stephen M. Shaw’s


petition for a writ of mandamus, it appears that petitioner seeks


a writ directing the ICA to vacate its August 3, 2011 attorney’s


fees and costs order and to approve fees and costs in the full


amount requested because the order does not set forth reasons for


the reduction in fees.    In support of his request, petitioner


cites to Bettencourt v. Gonda, SCAP No. 30616, October 19, 2011. 


However, Bettencourt does not hold that court-appointed counsel


is entitled to the full amount of fees and costs requested if a


reduction in the requested fees and costs does not set forth


reasons for the reduction.   The absence of reasons for a

reduction in fees and costs in the ICA’s August 3, 2011 order

does not entitle petitioner to the full amount of the fees and

costs requested.   Therefore, petitioner is not entitled to

mandamus relief.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982

P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action.).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied as to all relief requested.


          DATED: Honolulu, Hawai'i, January 25, 2012.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ James E. Duffy, Jr.


                               /s/ Sabrina S. McKenna





                                 2